Citation Nr: 0020014	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-29 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a bilateral knee disorder.  

The February 1996 rating decision also denied service 
connection for tinnitus, and found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for bilateral hearing loss.  The record 
indicates that there appeared to be some discussion between 
the RO, and the veteran and his representative, regarding the 
timeliness of the veteran's response to VA letters of 
notification pertaining to his claims.  The veteran asserted 
that he filed his original claim in October 1995, and that he 
filed a timely Notice of Disagreement (NOD) related to the 
February 1996 rating decision.  He asserted that, therefore, 
any award of service connection should be assigned an 
effective date of October 1995.  Subsequent rating action, as 
well as ensuing correspondence between the parties, is 
confusing, at best.  

However, in a subsequent rating decision in July 1999, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, and assigned an effective date of October 30, 1995.  
(Service connection for a bilateral knee disorder remained 
denied.)  Based upon that action, the Board finds that the 
issue of timeliness was resolved in favor of the veteran; 
hence, the issue is now moot.  Furthermore, in light of the 
grant of service connection for bilateral hearing loss and 
tinnitus, the Board also finds that further adjudication of 
those issues is not necessary.  

Finally, the Board notes that, in one rating decision issued 
in August 1996, the RO phrased the issue currently before the 
Board as whether new and material evidence had been submitted 
to reopen a claim of service connection for a bilateral knee 
disorder.  Again, there appeared to be some confusion between 
the parties related to the RO's initial rating decision on 
the issue and the veteran's response thereto.  The Board 
finds that, as noted on the initial page of this decision, 
the proper characterization of the issue presently before us 
is entitlement to service connection for a bilateral knee 
disorder, as subsequently conceded by the RO in later rating 
decisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's Osgood Schlatter's disease preexisted 
service, was not aggravated by service, and is not shown to 
be causally related to the currently diagnosed degenerative 
joint disease of the knees.  

3.  The veteran has not presented competent medical evidence 
that his current degenerative joint disease of the knees was 
incurred in service, or within one year of his discharge, or 
is otherwise related to his military service.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a bilateral knee disorder is 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a bilateral knee disorder.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran completed a tour of 
duty in the Republic of Vietnam, during the Vietnam Era, from 
October 1967 to September 1968.  He served as a cannoneer 
with Battery A of the 2nd Battalion, 11th Artillery.  He was 
awarded the Vietnam Campaign Medal, and the Vietnam Service 
Medal.  

Service medical records indicate that, in a pre-induction 
Report of Medical History, dated in November 1965, the 
veteran stated that he had "bad knees."  He checked an item 
indicating that he had experienced cramps in his legs, and 
had a bone, joint, or other deformity.  He also noted that he 
had broken his leg in 1961, and his knee had separated from 
the joint.  Clinical evaluation at that time revealed that 
the cruciate and collateral ligaments in both knees were 
stable.  There were no loose bodies, and no atrophy.  Both 
knees exhibited a slight deformity, but demonstrated full 
range of motion.  He was seen in November 1966, for 
complaints of pain on flexion in the left knee which he had 
experienced on a recent march.  It was noted that he had a 
history of injury to both knees, and had been told that he 
had Osgood Schlatter's disease.  Physical examination 
revealed full range of motion of the left knee.  There was 
tenderness around the tibial tuberosity; however, there was 
no effusion or instability.  He was seen three days later for 
complaints of soreness on the patella tendon.  The diagnosis 
was possible flat foot syndrome.  

The veteran was seen again in December 1966, for complaints 
of pain in the tubercle (presumably, of the tibia).  It was 
noted that a recent X-ray was negative.  Physical examination 
revealed tenderness on the tubercle.  It was recommended that 
he limit his activity.  The veteran returned to the clinic in 
January 1967.  He reported that his left knee would swell up 
and go out of position after physical training.  It was noted 
that he had a history of Osgood Schlatter's disease.  
Clinical evaluation revealed tenderness around the tibial 
tubercle.  The knee exhibited good range of motion, and was 
stable.  It was recommended that physical training be 
limited.  He was subsequently seen two weeks later, with 
continued complaints of mild pain in the left knee.  He again 
indicated that his knee swelled up after running or any 
strain.  The diagnosis was recurrent knee pain.  

In his Report of Medical History prior to his separation 
examination in October 1968, the veteran again noted that he 
had experienced cramps in his legs, and had a bone, joint, or 
other deformity.  Upon separation examination, he was found 
to be clinically normal.  

A VA report indicated that X-rays of the veteran's knees were 
taken in May 1991.  It was noted that he had a history of 
bilateral knee pain over the tibiale tuberosity, as well as 
laterally.  The impression was bilateral medial joint space 
narrowing, more marked on the right than the left.  There was 
also a slight varus deformity on the right.  There were 
marginal spurs on the patella on each side, and there was a 
large spur posteriorly on the right tibia and a small one on 
the left tibia.  Anteriorly, there were small spurs on the 
both right and left tibias.  

A VA report indicated that X-rays of the veteran's knees were 
taken in November 1994.  It was noted that he had a history 
of right-sided effusion and medial joint space narrowing.  
The impression was advanced degenerative narrowing of the 
medial joint compartments, right greater than left, with some 
associated varus angulation of the tibias; minor spurring of 
the right patella with minimal traction spurs from the 
patella, bilaterally; and bilateral interval progression of 
the degenerative changes, as compared with previous studies 
in May 1991.  

A VA outpatient treatment record, dated in February 1995, 
indicated that the veteran was seen for complaints of pain in 
his knees.  It was noted that he had severe degenerative 
joint disease in both knees, right greater than left.  He 
experienced pain on weight-bearing activities such as 
walking.  Clinical evaluation revealed that the knees 
demonstrated good range of motion with crepitation.  X-rays 
showed medial joint space narrowing.  It was noted that the 
veteran weighed 319 lbs.  He was advised to lose weight.  

In a February 1996 statement, the veteran's mother related 
that she recalled receiving letters from her son while he was 
in service about the trouble he experienced with his knees.  
She noted that she often sent "care" packages which 
contained food, and that he was considerably heavier upon his 
release from service.

In February 1996 statements, the veteran's high school 
coaches related that he played varsity basketball and 
baseball from 1962 to 1965.  They recalled that he was in 
good physical condition, and a nice young man.  Newspaper 
clippings show that the veteran pitched for his high school, 
and was subsequently drafted by the Chicago Cubs.  

In an October 1997 letter, H. Taylor Caswell, Jr., M.D., 
related that he first saw the veteran in 1975, for knee 
effusion.  In 1989, he arthroscoped the left knee and found a 
degenerative tear of the medial meniscus.  There were also 
degenerative changes associated with the knee.  The veteran's 
current diagnosis was osteoarthritis of both knees.  Dr. 
Caswell noted that the veteran had informed him that he had 
Osgood Schlatter's disease as a child.  He reviewed the 
veteran's X-rays from both VA and a private hospital.  He 
confirmed that, in 1958, the veteran was treated for Osgood 
Schlatter's disease of the left knee, which cleared without 
incident.  There was no diagnosis related to the right knee.  
Current X-rays did not show any evidence of residuals of the 
Osgood Schlatter's disease.  

Dr. Caswell stated that he could not state whether or not the 
veteran injured his knee while in service because he had not 
examined him either immediately before or immediately after.  
However, based on his review of the veteran's medical 
records, he opined that it was clear that the problems the 
veteran experienced in service and subsequent to service, had 
nothing to do with the Osgood Schlatter's disease he had in 
childhood.  He could find no evidence of any other fracture 
or injury to the veteran's knee.  Therefore, he concluded 
that, although not certain that the veteran's present knee 
problems were directly related to trauma in service, he was 
certain that they were unrelated to the Osgood Schlatter's 
disease.  

At a VA examination in May 1999, the veteran related that he 
did not overtly injure his knees in service; however, he 
recalled that the constant marching over difficult terrain 
while carrying heavy ammunition loads in Vietnam caused 
problems with his knees.  He indicated that he weighed 175 
lbs. upon his entry into service, and he weighed 205 lbs. 
when he was discharged.  Over the years, his weight had 
progressively risen, and he was currently 334 lbs.  He said 
he had undergone two arthroscopes on the right knee; the 
first one in the 1980's and the second in the 1990's.  
Currently, he indicated that he was symptomatic all the time, 
especially when he stood.  His work required extensive time 
on his feet.  

The examiner noted that he had reviewed the veteran's service 
medical records, which revealed a diagnosis of bilateral 
Osgood Schlatter's disease upon entry into service.  Physical 
evaluation indicated that a varus angulation was apparent 
when the veteran walked; however, he walked without a limp.  
There were multiple osteophytes palpable over the medial 
femoral condyle and the medial tibial plateau of both knees.  
Range of motion of the right knee was extension to 0 degrees 
and flexion to 130 degrees.  Range of motion of the left knee 
was extension to 0 degrees and flexion to 120 degrees.  The 
tibial tubercles that are typically characteristic of Osgood 
Schlatter's disease were not prominent in either tibia.  X-
rays taken in June 1999 showed marked degenerative joint 
disease in both knees.  The diagnoses were severe 
degenerative joint disease of the right and left knees; and 
morbid obesity.  The examiner remarked that it was difficult 
to conclude that the veteran's current degenerative joint 
disease was related to his knee pain in service, given the 
absence of any overt injury.  He opined that it was more 
likely that the severe degenerative joint disease was related 
to the veteran's weight.  

In various statements and letters, the veteran has asserted 
that the law and regulations pertaining to combat veterans 
require that service connection for his bilateral knee 
disorder be granted.  He related that he was required to 
carry heavy ammunition from his bunker to designated sites.  
This increased stress during combat aggravated his knee pain.  
He also recalled that he gained weight during service because 
he ate excessively to deal with the stress.  

In his November 1999 VA Form 646, the veteran's 
representative stated that, although well-intentioned, the VA 
examination in May 1999 was inadequate.  He asserted that the 
examination should be repeated.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for arthritis, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999); Paulson v. Brown, 
7 Vet.App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999).  See 
Akins v. Derwinski, 1 Vet.App. 228, 232 (1991).  In addition, 
temporary flare-ups, even in service, will not be considered 
sufficient to establish an increase in severity.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 295 (1991), Browder v. Brown, 5 
Vet.App. 268, 271 (1993).  

The pertinent regulation provides:  

(a)  General.  A preexisting injury or disease 
will be considered to have been aggravated by 
active military, naval, or air service, where 
there is an increase in disability during such 
service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

(b)  Wartime service; peacetime service after 
December 31, 1946.  Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the 
basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, 
during and subsequent to service.  (1) The usual 
effects of medical and surgical treatment in 
service, having the effect of ameliorating disease 
or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the disease or 
injury is otherwise aggravated by service.  (2) 
Due regard will be given the places, types, and 
circumstances of service and particular 
consideration will be accorded combat duty and 
other hardships of service.  The development of 
symptomatic manifestations of a preexisting 
disease or injury during or proximately following 
action with the enemy or following a status as a 
prisoner of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).  In any case where a veteran has 
engaged in combat with the enemy during a period of war, VA 
shall accept as sufficient proof of service connection of any 
disease or injury, alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
of such service, and to that end shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
for such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

With regard to combat veteran status, in VAOPGCPREC 12-99 
(Oct. 18, 1999), the VA General Counsel reported that the 
determination of what evidence could be satisfactory as to 
whether a veteran "engaged in combat with the enemy," for 
purposes of analysis of a claim under 38 U.S.C.A. § 1154(b), 
necessarily depends upon the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence.  In addition, the 
General Counsel noted that there is no statutory or 
regulatory limitation upon the types of evidence that can be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, any evidence which is 
probative of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy, 
and VA must consider any such evidence in connection with all 
other pertinent evidence of record.  

Initially, the Board notes that the veteran served for 90 
days during a period of war, and that he served in combat.  
Hence, the provisions for presumptive service connection are 
applicable.  See 38 U.S.C.A. §§ 1112, 1153; 38 C.F.R. 
§§ 3.306, 3.307(a)(1).  Nevertheless, based upon a review of 
the evidence, the Board concludes that the veteran's claim 
for service connection for a bilateral knee disorder is not 
well grounded and must be denied.  

Service medical records indicate that the veteran reported a 
history of knee problems prior to service, including a 
diagnosis of Osgood Schlatter's disease.  He was seen on 
several occasions for complaints of knee pain, and he has 
reported that he continued to experience knee pain while 
carrying heavy loads of ammunition during his tour of duty in 
Vietnam.  However, upon separation examination, his knees 
were found to be clinically normal.  Furthermore, the 
veteran's private physician, Dr. Caswell, reported, in 
October 1997, that recent X-rays of the veteran's knees did 
not show any evidence of any residuals of Osgood Schlatter's 
disease.  Accordingly, the Board finds that the veteran's 
Osgood Schlatter's disease did not increase in severity in 
service; he only experienced temporary flare-ups.  Therefore, 
we conclude that the presumption of aggravation is not 
applicable, and service connection for Osgood Schlatter's 
disease is not warranted on that basis.  See Paulson, Hunt, 
supra; 38 C.F.R. § 3.306 (b) (1999).  See also, Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992) ("in the absence of 
proof of a present disability, there can be no valid 
claim.")  

Furthermore, the veteran has not presented any medical 
evidence to show that his currently diagnosed degenerative 
joint disease of the knees was manifested in service, or 
within one year of his discharge; or that the disease was 
causally related to the symptoms he experienced in service.  
Private medical records indicate that the veteran's left knee 
was arthroscoped for a second time in 1989, and degenerative 
changes were noted at that time.  However, X-ray evidence of 
degenerative joint disease was first documented in May 1991, 
more than 20 years after the veteran's separation from 
service.  In addition, Dr. Caswell concluded that the 
veteran's degenerative joint disease of the knees was in no 
way related to the Osgood Schlatter's disease he had 
experienced in childhood.  Moreover, on VA examination in May 
1999, the examiner concluded that the veteran's current knee 
problems are more likely related to the veteran's weight than 
to the symptoms he experienced in service.  Therefore, the 
Board finds that the claim for service connection for a 
bilateral knee disorder is not well grounded, and must be 
denied.  

We have carefully considered the contentions of the veteran, 
particularly in light of 38 U.S.C.A. § 1154(b), and have 
found his statements to be credible.  We must note that, even 
with the application of section 1154(b), the veteran must 
still meet his evidentiary burden with respect to service 
connection.  The Court of Appeals for the Federal Circuit has 
held that, although the combat-veteran rules "considerably 
lighten" the evidentiary burden for the claimant, section 
1154(b) "does not create a statutory presumption" and the 
issue of service connection is still a question of fact to be 
resolved by VA.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  See also Beausoleil v. Brown, 8 Vet.App. 459, 464 
(1996), in which the Court of Appeals for Veterans Claims 
recognized that, while section 1154(b) relaxes the 
evidentiary requirement as to the evidence needed to render a 
claim well grounded, there is essentially no relaxation as to 
the question of nexus to service, which requires competent 
medical evidence.  Moreover, the Court has reaffirmed that 
the Collette decision did not affect the Caluza requirements 
for establishing well-groundedness.  Libertine v. Brown, 9 
Vet.App. 521, 524 (1996).

Therefore, even accepting the veteran's account of difficulty 
with his knees in service, three decades ago, to the extent 
that he is offering his own medical opinion and diagnoses, we 
note that the record does not indicate that he has any 
professional medical expertise.  See King, supra.  Therefore, 
the veteran's assertions of medical causation, sincere though 
they may be, are not probative, because lay persons are not 
competent to offer medical opinions.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu, Moray, Grottveit, 
supra.  Thus, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.

Finally, to the extent that the veteran and his 
representative assert that the May 1999 VA medical 
examination in was inadequate, they have not proffered any 
objective evidence to support those assertions.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a bilateral knee disorder.  
See Epps v. Brown, supra.  In absence of a well-grounded 
claim, there is no question of fact or law over which the 
Board has jurisdiction.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, the veteran's claim must be denied.  


ORDER

Service connection for a bilateral knee disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

